                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ESTELA CANO, et al.,                                Case No. 18-cv-05110-JCS
                                                         Plaintiffs,
                                   8
                                                                                             ORDER DENYING WITHOUT
                                                  v.                                         PREJUDICE AMENDED
                                   9
                                                                                             ADMINISTRATIVE MOTION TO FILE
                                  10     MELINDA TERUEL, et al.,                             UNDER SEAL
                                                         Defendants.                         Re: Dkt. No. 60
                                  11

                                  12          Defendant Melinda Teruel moves, in an administrative motion that itself contains
Northern District of California
 United States District Court




                                  13   confidential information, to file under seal a petition for approval of settlement of a minor’s

                                  14   claims. As a general rule, a party must show “compelling reasons” to file documents under seal in

                                  15   order to overcome the “‘strong presumption in favor of [public] access,’” and “the court must

                                  16   ‘conscientiously balance[] the competing interests’ of the public and the party who seeks to keep

                                  17   certain judicial records secret.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178–79

                                  18   (9th Cir. 2006) (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122 (9th Cir. 2003))

                                  19   (second alteration in original).

                                  20          Although the Court finds compelling reasons to seal the names of minors, see Fed. R. Civ.

                                  21   P. 5.2(a), and confidential terms of a proposed settlement, the Court’s local rules require that

                                  22   requests to file under seal “must be narrowly tailored to seek sealing only of sealable material.”

                                  23   Civ. L.R. 79-5(b). Teruel’s present administrative motion seeks to seal not only the settlement

                                  24   agreement and the portions of the petition that reference its terms or the names of minors, but also

                                  25   the remainder of the petition in its entirety, the administrative motion itself, the declaration of

                                  26   counsel accompanying it as required by Civil Local Rule 79-5(d)(1)(A), and the proposed order

                                  27   granting the motion to seal. Such a request does not comply with the requirement that sealing

                                  28   must be narrowly tailored.
                                   1          The motion to file under seal is therefore DENIED WITHOUT PREJUDICE. All filings

                                   2   submitted under seal will remain sealed, but will not be considered by the Court. Teruel may file

                                   3   a renewed administrative motion seeking to seal the settlement agreement in its entirety and to seal

                                   4   narrowly tailored portions of the petition and any supporting documents as necessary to protect the

                                   5   confidentiality of settlement terms, the names of minors, or any other information for which

                                   6   compelling reasons require sealing. The Court expects that a redacted public version of the

                                   7   petition to approve settlement can be filed in the public record disclosing, for example, the history

                                   8   of the case and the legal arguments on which the parties rely for why the settlement should be

                                   9   approved. The Court also expects that the renewed administrative motion can be framed in such a

                                  10   way that the administrative motion itself, the declaration of counsel, and the proposed order need

                                  11   not themselves be filed under seal.1

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: May 13, 2019

                                  14                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  15                                                    Chief Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   1
                                         See Civ. L.R. 79-5(c) (“Only the unredacted version of a document sought to be sealed, may be
                                  27   filed under seal before a sealing order is obtained, as permitted by Civil L.R. 79-5(d)(1)(D).”);
                                       Civ. L.R. 79-5(d)(1) (listing the documents to be filed with an administrative motion to file under
                                  28   seal, of which the “unredacted version of the document sought to be filed under seal” is only one
                                       of three or four supporting documents that must be filed)
                                                                                          2
